HUBERT TAYLOR, Judge.
Appellant, Billy Franklin Oliver, was convicted of buying, receiving or concealing stolen property and sentenced to twenty years in the penitentiary.
Linda McBride testified that a Sears Kenmore microwave oven was taken from her home on March 1, 1982, and was returned to her husband by a policeman at some later date. State’s evidence tended to show that Oliver was involved in a sale of a microwave oven on approximately the same date. There was no evidence presented at trial that the microwave oven sold by Oliver was the same microwave oven taken from Mrs. McBride.
In Parker v. State, 386 So.2d 495, 496 (Ala.Cr.App.1980), this court said, “There must be some evidence of common characteristics other than color, make, and model ... in order to establish identity_ The identity of the property received or concealed with that alleged in the indictment to be stolen must be established beyond a reasonable doubt to support a conviction _” (Original emphasis.) In the case sub judice, we do not even have evidence that the microwave oven was the same model or color.
Because the State “utterly failed” to make out a case of buying, receiving or concealing stolen property, the judgment of the lower court must be reversed and the cause remanded.
REVERSED AND REMANDED.
All the Judges concur.